 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PRINCE PAUL RAYMOND WILLIAMS,                     No. 1:21-cv-00321-NONE-EPG (PS)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS IN PART AND
13            v.                                        DISMISSING DISMISS THE FIRST
                                                        AMENDED COMPLAINT WITHOUT
14    AETNA INC., et al.,                               LEAVE TO AMEND
15                       Defendants.                    (Doc. No. 6)
16

17           Plaintiff Prince Paul Raymond Williams is proceeding pro se and in forma pauperis in

18   this action. Plaintiff filed his initial complaint on March 3, 2021 (Doc. No. 1), and the matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302. The assigned magistrate judge screened the complaint and found that it failed to state any

21   claims but granted plaintiff leave to file a first amended complaint. (Doc. No. 4.) Plaintiff then

22   filed the first amended complaint (“FAC”) on April 9, 2021, listing nine causes of action against

23   his former employer and supervisors: discrimination, harassment, retaliation, defamation, fraud,

24   negligence, intentional infliction of emotional distress, peonage, and unjust enrichment. (Doc.

25   No. 5.) At issue is plaintiff’s termination from employment and the events leading up to that

26   termination, including garnishment of plaintiff’s wages based on a child support order plaintiff

27   contests. (Id.)

28   /////

                                                       1
 1           On May 4, 2021, the assigned magistrate judge entered findings and recommendations,

 2   concluding that plaintiff had failed to state any federal claims and declining to exercise

 3   jurisdiction over plaintiff’s state law claims. (Doc. No. 6.) Moreover, the magistrate judge

 4   recommended that plaintiff not be again granted leave to amend his complaint. (Id. at 16.)

 5   Turning first to exhaustion, the magistrate judge assumed for purposes of analysis that plaintiff’s

 6   discrimination claim was brought under Title VII of the Civil Rights Act of 1964 and that

 7   plaintiff’s protected classes relate to his stated sex (male) and race (African-American). (Id. at 7–

 8   8.) Because plaintiff did not allege that he filed a charge with the Equal Employment

 9   Opportunity Commission or any state agency, the magistrate judge found that plaintiff had not

10   complied with Title VII’s administrative exhaustion requirement. (Id.)

11           In addition to plaintiff’s failure to exhaust his claims as required, the magistrate judge also

12   found that plaintiff failed to allege facts in his complaint sufficient to state plausible claims for

13   relief. Regarding his discrimination claim, the magistrate judge noted that plaintiff failed to link

14   his firing or his interactions with his supervisor and manager to either his sex or his race. (Id. at

15   8–9 (citing Austin v. Univ. of Oregon, 925 F.3d 1133, 1138 (9th Cir. 2019); Mayes v. Kaiser

16   Found. Hosps., 917 F. Supp. 2d 1074, 1079–80 (E.D. Cal. 2013) (finding the plaintiff failed to

17   state Title VII discrimination claim because “although plaintiff describes some of the events

18   leading to his termination, he provides no meaningful detail suggesting the termination was

19   because of his race or sex”)).) Further, the magistrate judge noted that plaintiff pled no facts that

20   would support a disparate impact claim of discrimination. (Id. at 9.)
21           Next, the magistrate judge found that plaintiff’s harassment claim as alleged was

22   insufficient because plaintiff did not allege he was subjected to verbal or physical conduct of a

23   sexual or racial nature. (Doc. No. 6 at 10.) Similarly, the magistrate judge determined that

24   plaintiff’s retaliation claim was conclusory and that plaintiff also had failed to link his claim of

25   retaliation to any unlawful discrimination or harassment related to his sex or race. (Id. at 10–11.)

26   As it relates to plaintiff’s allegations of fraud (which center solely on the wage garnishment
27   undertaken in response to a child support order), the magistrate judge observed that the statutory

28   citations referenced by plaintiff, such as 18 U.S.C. § 1001 (a criminal statute conferring no

                                                         2
 1   private right of action), were inapplicable under the circumstances alleged by plaintiff in his

 2   complaint. (Id. at 11–13.) Finally, regarding the peonage claim, the magistrate judge cited

 3   authority expressly “reject[ing] the contention that the enforcement of child support obligations

 4   violates the Thirteenth Amendment.” (Id. at 13–14 (quoting Farley v. Santa Clara Cty. Dep’t of

 5   Child Support Servs., 2011 WL 4802813, at *4–5 (N.D. Cal. Oct. 11, 2011) (citing United States

 6   v. Ballek, 170 F.3d 871, 874 (9th Cir.1999); Moss v. Superior Court (Ortiz), 17 Cal. 4th 396, 408

 7   (1998))).) Having found that plaintiff failed to state any cognizable federal claims, the magistrate

 8   judge recommended that the court declined to exercise supplemental jurisdiction over plaintiff’s

 9   remaining claims grounded in state law. (Id. at 15–16.)

10           Plaintiff did not file any objections to the pending findings and recommendations, and the

11   time to do so has expired. In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this

12   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

13   court will adopt the findings and recommendations insofar as they recommend dismissal for

14   failure to allege facts sufficient to state plausible claims for relief. Because it is unnecessary, the

15   court therefore declines to address whether dismissal would be appropriate at the screening stage

16   for failure to exhaust administrative remedies. See Simmons v. Marriot Ct. Yard, No. 19-CV-

17   04431-PJH, 2020 WL 6700485, at *4 (N.D. Cal. Nov. 13, 2020).

18      Accordingly,

19      1.       The findings and recommendations entered May 4, 2021 (Doc. No. 6) are adopted

20               insofar as they recommend dismissal for failure to allege facts sufficient to state
21               plausible claims for relief;

22      2.       Plaintiff’s first amended complaint is dismissed without leave to amend;

23      3.       The Clerk of the Court is directed to assign a district judge to this action for purposes

24               of closure and to close this case.

25   IT IS SO ORDERED.
26
        Dated:     July 13, 2021
27                                                       UNITED STATES DISTRICT JUDGE

28

                                                         3
